Citation Nr: 1134738	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-21 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to July 19, 2008.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) from July 19, 2008.


REPRESENTATION

Appellant represented by:	Aaron T. Fenley, Attorney at Law


ATTORNEY FOR THE BOARD

R. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.  He is a Vietnam veteran who earned the Combat Infantryman Badge (CIB) and Purple Heart.

This matter is before the Board of Veterans' Appeals (Board) from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD, assigning a 30 percent evaluation, effective April 24, 2007.  In June 2008, the RO increased the evaluation to 50 percent, effective April 24, 2007.  As the Veteran has not been granted the maximum benefit allowed, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran requested, and was scheduled for, a hearing before a Veterans Law Judge at the RO on June 14, 2011; notice of such was mailed to him at his address of record.  The Veteran failed to report for the hearing without explanation or request to reschedule.  See June 14, 2011 Letter.  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704.

Because the Board has assigned a "staged" rating to the Veteran's service-connected PTSD, the issue has been recharacterized.

Additional evidence was received after the issuance of the supplemental statement of the case in December 2009, without a waiver of the right to have it reviewed by the RO.  As the additional evidence is duplicative of evidence already of record, a referral of the additional evidence to the RO for initial consideration is not warranted.  See 38 C.F.R. § 20.1304(c).

At the beginning of the appeal, the Veteran was represented by the Colorado Division of Veterans Affairs (CDVA).  In a January 2010 Form 21-4138, the CDVA revoked the power of attorney.  In March 2010, the Veteran submitted a Form 21-22a naming a private attorney as his representative.


FINDINGS OF FACT

1.  Prior to July 19, 2008, the Veteran's PTSD was manifested by severe occupational and social impairment with deficiencies in mood due to such symptoms as nightmares, intrusive thoughts, hyperarousal, hypervigilance, exaggerated startle reaction, depression, and explosive anger.
  
2.  From July 19, 2008, the Veteran's PTSD has been manifested by an inability to maintain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 70 percent, but no higher, for PTSD prior to July 19, 2008 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1 - 4.7, 4.130, Diagnostic Code 9411 (2010). 

2.  The criteria for an initial evaluation of 100 percent for PTSD from July 19, 2008 are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA has obtained service and VA treatment records.  The Veteran has not identified any private treatment records.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA); therefore, the RO's failure to request and obtain any relevant SSA records was not in error.  See 38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in July 2007 and July 2009.  The Veteran contends that the July 2007 examiner was distracted and made mistakes in the report.  Specifically, he claims the report states that he has been married twice, instead of three times, and does not mention the frequency of his panic attacks.  In fact, the July 2007 VA examination report notes that the Veteran has been married three times, and notes his high anxiety level.  The July 2007 and June 2009 VA examinations are adequate for adjudication purposes, as they describe in full the current manifestations of the Veteran's PTSD.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Initial Ratings

The Veteran seeks an initial evaluation in excess of 50 percent for PTSD.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which evaluates PTSD under the general criteria for a chronic adjustment disorder.  38 C.F.R. § 4.130.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The Veteran receives treatment at the VA for his PTSD.  During an April 2007 mental health screening evaluation, the Veteran reported in-service stressors that occurred while assigned to a Special Forces unit in Vietnam.  He reported nightmares, intrusive thoughts, hyperarousal, hypervigilance, exaggerated startle reaction, anger episodes, numbing, loss of interest in things he used to like, and withdrawal from others.  He worked at a car dealership.  The Veteran's mood was dysthymic and agitated.  He was casually dressed and groomed.  He was cooperative.  Thought process/content was logical and goal oriented with no bizarre or delusional content noted.  He denied any suicidal or homicidal ideation.  The diagnosis was chronic severe PTSD without psychotic symptoms.  The clinician gave a GAF score of 45.  

In May 2007, Dr. RGB stated "it appears that high levels hyperarousal and  hypervigilance have been present since return Vietnam, though he feels that problems are worse recently."  The Veteran reported that he startled easily, angered quickly, was on constant watch for potential danger, and did not sleep well.  He reported nightmares, intrusive memories, and flashbacks with helicopters and loud noises.  He lived in the country and constantly monitored the perimeter of his property.  The Veteran reported that he did well at work, but that it was getting harder to be around people; he was becoming more anxious and irritated by peers.  He worried about losing his temper and often had to walk away.  He no longer enjoyed hunting "because of how uncomfortable he feels when in open country with gun."  He felt sad and hopeless, but denied suicidal ideation.  The psychiatrist noted that the Veteran was anxious and initially quite guarded.  Affect in general was constricted.  He was not suicidal or homicidal and had no psychoses.  He did have marked referential ideation, but not paranoia.  The diagnosis was PTSD "which has become chronic and part of his daily routine."  The psychiatrist noted that some of the hyperarousal, especially the startle reactions and explosive anger, were getting worse.  He further noted that there was "clearly an element of depression."  The doctor gave a GAF score of 45.  He prescribed Sertraline and Trazodone.

In July 2007, the Veteran reported an incident at work where he became very angry and had to walk away.  He felt depressed every day, but never suicidal.  Affect was very tense and restricted in range.  The doctor gave a GAF score of 42.

The Veteran submitted to a July 2007 VA examination.  He had been married for 8 years, but divorced twice.  He had worked as a policeman for 31 years and retired in April 2001.  He had worked as a car salesman for 2-1/2 years.  He was not in close contact with any friends.  He kept busy at home with chores, maintenance issues, and dog care.  He enjoyed traveling.  His primary hobby had been fishing, but he rarely had time for it anymore.  The Veteran reported hyperarousal, exaggerated startle response, hypervigilance, reexpriencing of traumatic events, avoidance behaviors, sleep problems, and occasional nightmares.  He also reported a high level of anxiety, which he tried to "channel into" by working hard, which was sometimes difficult.  He had great difficulty slowing down and resting.  He was very aware of his surroundings and intermittently fearful.  The Veteran had a long-standing temper problem, and recalled various instances where he had had trouble with co-workers and customers at work.  He tried to avoid conflict.  He described being depressed off and on over the years.  His interest and motivation levels varied.  He had occasional thoughts of suicide, but had no plan.  He denied hallucinations.  The examiner noted that the Veteran was unshaven and "slightly malodorous."  He was generally cooperative and pleasant.  Affect was restricted.  Mood was euthymic.  Memory and concentration were described as "good."  

The diagnosis was PTSD, chronic and moderate.  The examiner noted that the Veteran was able to maintain activities of daily living, to include personal hygiene.  There was no inappropriate behavior described, "other than some mild confrontational issues on the job."  His social functioning was mildly impaired by his high anxiety level.  The examiner determined that the Veteran's depressive symptoms did not warrant a separate diagnosis.  A GAF of 58 was assigned.  With respect to employability, the examiner wrote:  "He is employable from a psychiatric standpoint, in a setting in which he will have little or no contact with the public and very loose supervision secondary to his high level of anxiety due to the [PTSD] . . . Veteran should be expected to have occasional decrease in work efficiency with intermittent periods of an ability to perform occupational tasks due to his [PTSD] signs and symptoms.  He has generally satisfactory functioning.  Example would be confrontational issues on the job, especially if client[ele] appear Vietnamese or Asian."  She concluded that the Veteran did not require continuous medication.

An August 2007 treatment record notes that the Veteran's PTSD was "quite severe."  He was working, but avoided people.  There had not been any recent incidents at work.  However, he related that a car going by on the road to their house had convinced him he was danger.  He decided against getting his gun, but the urge was powerful and his reaction frightened him.  The doctor assigned a GAF score of 45 and increased one of the Veteran's medication to the maximum dosage.

In September 2007, the Veteran reported the same symptoms as well as difficulty concentrating.  He reported panic attacks 2-3 times weekly.  He reported memory problems at work and showed the doctor "many slips of paper he says he needs just to remember things."  His mood remained depressed and he was unsure if the medication was helping.  He was not suicidal, but had ideation.  The doctor assigned a GAF score of 47.

In October 2007 correspondence, Dr. RBG noted that the Veteran had chronic problems with sleeping, hypervigilance, hyperarousal, emotional numbing, and avoidance behaviors.  These symptoms had escalated in recent years, especially since his retirement from the police department.  The Veteran also suffered from intrusive memories, flashbacks, exaggerated startle response, and panic attacks several times a week.  He also had concentration problems, was easily distractable, and was quite forgetful.  He had to watch his anger closely "as it comes on quickly with little provocation."  He often felt depressed and hopeless and had suicidal ideation.  The doctor wrote:  "He is significantly more impaired at this time from his PTSD, and his daily life and quality of life are negatively impacted.  In my professional opinion, he is not employable.  I believe that the combination of the PTSD and depression, with the accompanying cognitive impairment, make him permanently and totally disabled."

In a December 2007 statement, the Veteran reported that he had problems with short- and long-term memory, as well as problems concentrating at work.  He had constant problems at work due to his anger, and he had homicidal ideations at work.

In January 2008, Dr. RBG noted that the PTSD was "highly active."  The Veteran reported keeping guns throughout the house.  Any unexpected noise triggered a panic response.  He was still easily irritated and angered by co-workers and customers at work.  He worried about "going off."  The doctor assigned a GAF score of 45.

In February 2008, the Veteran stated that he was "better able to avoid angry outbursts" with the medication.  However, he continued with easy startle, hypervigilance, anger control issues, hypervigilance, avoidance, and emotional numbing.  The depression was not as deep. He had suicidal and homicidal ideation less often, and had "strong barriers and coping strategies to prevent acting on this."  The doctor assigned a GAF score of 46.

In May 2008, the Veteran reported that his sleep was worse.  He was worried about his anger level.  Affect was more anxious.  The doctor assigned a GAF score of 43.

In a July 2008 statement, the Veteran indicated that he would no longer be working at the car dealership effective July 19,2008.  He described "a profound inability to remember even simple everyday things like names, dates, numbers."  He reported difficulty completing tasks at work and trouble concentrating.  He had recently hit a co-worker, and stated that "at times [I] have no control."  The Veteran also described becoming disoriented while driving and working.  He reported hearing a voice call his last name.  He stuttered frequently and had to "heavily concentrate" while speaking.  He wrote:  "I thought seeking employment would help me take my mind off continuing thoughts of Vietnam.  It made it worse."   
 
He also submitted several lay statements from former co-workers describing instances where he had lost his temper or reacted inappropriately to loud noises.  

The Veteran submitted to a second VA examination in June 2009.  He reported that his medications were not really helping.  He had trouble sleeping and was easily angered.  He denied any history of assaultive or violent behavior, but then reported yelling at someone who was speeding earlier that morning.  He also reported that his mother-in-law had called the police 3-4 years earlier when he and his wife were having an argument; "nothing physical" happened, but he did break a lamp.  He admitted to having many thoughts of suicide and had held a gun in his hand.  The severity of his PTSD symptoms was 9-10/10, and he experienced them every day.  He was married to his third wife and lived "in the middle of nowhere."  He was friendly with one neighbor.  He had quit selling cars in 2008 due to problems dealing with customers and other employees.  He reported that on one occasion he had threatened to kill two co-workers before another co-worker intervened.  There had been "too much stimulus going on" at work.  He was able to function adequately in the police force because he usually worked alone, although he admitted to problems with his supervising officers.  

There was no evidence of impairment of thought processes or communication.  Eye contact was good and he interacted appropriately.  He denied any delusions or hallucinations, but did mention hearing his last name called 2-3 times per week and hearing noises around the house that are not really there like cabinet doors slamming.  He associated these occurrences with high levels of anxiety.  There was no evidence of current suicidal or homicidal thoughts, ideations, plans, or intent.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  He reported some short term memory loss while working at the car dealership.  He reported having panic attacks "pretty much throughout the day" and said it did not take much to trigger one.  He always felt "a little depressed."  Affect was constricted.  Thought processes and communication were not impaired.  Insight and judgment were fair.  The examiner noted that the Veteran showed evidence of increased startle response when his phone beeped during the interview.  He reported that his concentration was poor.  The Veteran's score on a memory test had "questionable validity on correlation with cognitive function observed on clinical examination."  Although the Veteran had some depressive symptoms, he did not meet the criteria for an independent diagnosis.  

The examiner diagnosed PTSD, chronic.  She noted that there was inappropriate behavior due to increased anger and irritability.  The Veteran had not responded to any of his medications.  Social functioning was impaired due to anger and irritability.  Employment was impacted due to psychiatric issues of avoidance and hypervigilance.  She determined that while the Veteran showed deficiency in several areas of social and occupational functioning, it would be reasonable to expect him to perform adequately in a work setting that is loosely supervised and requires little or no social interaction.  She wrote:  "Due to [PTSD] there is evidence of occupational and social impairment with deficiencies in most areas such as work, family relations, thinking and mood due to such symptoms as suicidal ideation, near continuous panic attacks, impaired impulse control, difficulty adapting to stressful circumstances and inability to establish and maintain effective relationships." 

In a January 2010 letter, Dr. RBG repeated virtually verbatim the information contained in his October 2007 letter.

a.  Prior to July 19, 2008

The Veteran has stated that his last day of work was July 19, 2008.  All of the medical records prior to this date show anger outbursts, hypervigilance, occasional homicidal ideation, panic attacks, flashbacks, avoidance, nightmares, sleep disturbance, depression, and definite impairment in social and occupational functioning.  Although the Veteran had suicidal and homicidal ideation, he was not shown to be in persistent danger of hurting himself or others.  And while the Veteran did not display adequate grooming during the July 2007 VA examination, there is no evidence that the PTSD caused him to neglect his personal hygiene.  Overall, the symptoms more nearly approximate the criteria for the assignment of a 70 percent evaluation during this time period.  The GAF scores of 50 and 55 indicate serious symptoms including suicidal ideation and severe obsessional rituals or any serious impairment in social or occupational functioning including inability to keep a job.  These scores also support the criteria for a 70 percent rating for PTSD.  

Although mindful of Dr. RBG's October 2007 opinion that the Veteran was not  employable, the objective findings do not support the assignment of a 100 percent evaluation during this time period.  For example, the Veteran continued to work full-time as a car salesman and engaged in activities of daily living.  He acted appropriately during the July 2007 examination.  There is no evidence during this time period of gross impairment in thought processes, persistent delusions or hallucinations, an inability to perform activities of daily living, or disorientation.  Even though the Veteran had severe occupational and social impairment as a result of his PTSD, he was not shown to be totally occupationally and socially impaired.

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  As the threshold element under the Thun test is not met, i.e. the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral or consideration is required.

b.  From July 19, 2008

The competent evidence establishes that the Veteran is unable to maintain employment due to his service-connected PTSD.  Dr. RBG, the Veteran's treating psychiatrist, opined that the combination of PTSD, depression, and cognitive impairment render the Veteran permanently and totally disabled.  He told the June 2009 VA examiner that he quit his job at the car dealership because he had problems dealing with customers and employees.  Treatment records and lay statements from former co-workers show that he is irritable and angry with sudden rage, including verbal and sometimes physical outbursts.  Although the June 2009 VA examination report notes that there is not total occupational and social impairment, the other evidence of record is to the contrary and the Board finds that the evidence adequately demonstrates the absence of any real world work situation in which the Veteran could reasonably function.  

As a 100 percent evaluation has been granted for PTSD during this time period, the application of 38 C.F.R. § 3.321(b)(1) is moot with respect to that issue.

Last, an inferred claim for a total disability rating for individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The record shows that the Veteran was shown to be unemployable effective July 19, 2008, which is the date of his entitlement to a 100 percent rating.  Prior to this, the record shows that the Veteran was working on a full-time basis.  Therefore, the issue of unemployability has not been raised by the record prior to July 19, 2008 and any inferred TDIU claim is inapplicable in this case.


ORDER

An initial evaluation of 70 percent for PTSD prior to July 19, 2008 is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An initial evaluation of 100 for PTSD from July 19, 2008 is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


